851 F.2d 356Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clifton JOHNSON, Jr., Petitioner-Appellant,v.Daniel W. MOYLE, Judge, Circuit Court, Respondent-Appellee.
No. 88-6622.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988Decided:  July 6, 1988.

Robert Clifton Johnson, Jr., appellant pro se.
Before WIDENER, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Clifton Johnson, Jr., seeks to appeal the district court's order refusing relief under 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Johnson v. Moyle, C/A No. 87-3259-N (D.Md. April 11, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.